DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the parabolic profile of the bearing surface in claim 8 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 11, and 12 use the term “asynchronous double class 1 lever”.  The term should be deleted since classification may change over time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenken (8,671,579).
Regarding claim 1, Frenken teaches a cutter comprising: 
a fulcrum 13; 
a first lever 3 attached to the fulcrum, wherein the first lever comprises an effort portion 7 of the first lever, a load portion 8 of the first lever, and a first bearing surface 9 on the effort portion of the first lever, and wherein the fulcrum is between the effort portion of the first lever and the load portion of the first lever to form a first class 1 lever; 
a second lever (3’) attached to about the fulcrum, wherein the second lever comprises an effort portion 7 of the second lever, a load portion 8 of the second lever, and a second bearing surface 9 on the effort portion of the second lever, and wherein the fulcrum is between the effort portion of the second lever and the load portion of the second lever to form a second class 1 lever; 
a first wheel 15; 
a second wheel 15; and 
an actuator capable of: 
(i) moving the first wheel in a linear direction and against the first bearing surface, and 
(ii) moving the second wheel in the linear direction against the second bearing surface to move the load portion of the first lever towards the load portion of the second lever.
See Figs. 1-3, 9, and 10.
Regarding claim 11, Frenken teaches a cutter comprising: 

a first lever 3 attached to the fulcrum, wherein the first lever comprises an effort portion of the first lever 7, a load portion 8 of the first lever, and a first bearing surface 9 on the effort portion of the first lever, and wherein the fulcrum is between the effort portion of the first lever and the load portion of the first lever to form a first class 1 lever; 
a second lever (3’) attached to about the fulcrum, wherein the second lever comprises an effort portion of the second lever 7, a load portion 8 of the second lever, and a second bearing surface 9 on the effort portion of the second lever, and wherein the fulcrum is between the effort portion of the second lever and the load portion of the second lever to form a second class 1 lever; 
a first wheel 15; 
a second wheel 15; and 
an actuator capable of: 
(i) rolling the first wheel along the length of the first bearing surface, and 
(ii) rolling the second wheel along the length of the second bearing surface to move the load portion of the first lever towards the load portion of the second lever.
See Figs. 1-3, 9 and 10.
	Regarding claims 2 and 12, the first lever, the second lever, and the fulcrum forming a class 1 lever is best seen in Fig. 1.
	Regarding claims 3 and 13, the first bearing surface and the second bearing surface being reflectively symmetric are best seen in Fig. 1.

Regarding claim 5 and 15, the mechanical advantage is constant at the straight section of the bearing surfaces 9 in Fig. 2.
Regarding claim 6 and 16, the wheels 15 are fixed, therefore, the distance between the two wheels 15 is constant.
Regarding claim 7 and 17, the bearing surfaces having a non-planar surface (curved surfaces) as described in col. 7,lines 1-5. The right end of the bearing surfaces in Figs. 9-10 has a circular arc profile.
Regarding claims 9, 10, 19, and 20, since the bearing surfaces are a curved surface, there are a local maxima and a local minima.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frenken (8,671,579).
Frenken teaches the invention substantially as claimed except for the bearing surfaces having a parabolic profile.  However, Frenken teaches the bearing surfaces being curved (col. 7, lines 1-5). A parabolic profile is a curved surface.
In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cutting devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHONG H NGUYEN/Examiner, Art Unit 3724